Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wyatt E. Jones appeals the district court’s order granting Defendant’s motion for summary judgment on Jones’ employment discrimination claim under the Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701 to 797 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. Doan, No. l:07-cv-00585-TSE-TRJ (E.D. Va. filed Jan 30, 2009; entered Feb. 3, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.